DETAILED ACTION
Status of Claims: Claims 1-11 and 13-22 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 04/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,727,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jong Lee, Attorney/Agent for Applicants, on 05/03/2022.
Please amend claim 17 as follows:

17. (Currently Amended) The cellular communication system of claim 1, wherein the first matching switch is connected between outputs of the plurality of upper protocol processors and inputs of the plurality of lower protocol processors.

Allowable Subject Matter
Claims 1-11 and 13-22 (renumbered as 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “the headend unit comprises a base station interface unit (BIU) including a plurality of base-station signal driving units configured to receive signals of each band from the plurality of lower protocol processors of the lower small cell unit, up/down convert bands of the received signals, and output resultant signals, and a combine- 49Docket No. 314053.0002C1 divider configured to mix RF signals input from the plurality of base-station signal driving units and output the mixed signal; and the remote unit comprises a bandpass filter configured to filter a designated band of the RF signal received from the headend unit and a modulation/demodulation unit 5configured to up/down convert a band of a filtered RF signal and output a converted signal” when considered with other claimed limitations in the claim as a whole.
Dependent claims 2-11 and 13-21 are allowed based on the virtue of their dependency on the allowed base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476